DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of 15/085,967, filed on March 30, 2016, now U.S. Patent 10482062.

A preliminary amendment was received on 11/15/2019, Claim 21 canceled.  Claims 1-20 pending.
A preliminary amendment was received on 11/27/2019, indicating claims 1-21 are canceled and claims 22- 41 are newly added. 
Claims 22-41 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following table displays a correspondence between 16/684,943 claims and U.S. 10,482,062 claims.


16/684,943
U.S. 10,482,062
22.  A method, comprising: obtaining, at a first query accelerator node of a plurality of query accelerator nodes associated with one or more data stores, a replica of a data item of a first data store of the one or more data stores; storing the replica at a cache at the first query accelerator node; and removing the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes.

  6. A method, comprising: storing, by a first query accelerator node of a fleet of query accelerator nodes configured for a data store, wherein individual ones of the query accelerator nodes are executed at respective computing devices, a first replica of a first data item in a first local cache; storing, by a second query accelerator node of the fleet, a second replica of the first data item in a second local cache; in response to determining, at the first query accelerator node, that the first replica meets a first eviction criterion, removing the first replica from the first local cache without initiating a notification of the removal to the second query accelerator node; and in response to receiving, at the second query accelerator node after the first replica has been removed from the first local cache, a first read request for the first data item from a first client-side component of the data store, transmitting at least a portion of the second replica to the first client-side component from the second local cache. 
   
23. The method as recited in claim 22, wherein said removing the replica is responsive to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client-side component of an acceleration service.

7. The method as recited in claim 6, wherein the first eviction criterion comprises one or more of: (a) a least-recently-used criterion, (b) a shortest time-to-live criterion, (c) a data item size-based criterion, (d) a criterion based on a property of a client-side component on whose behalf the first replica is stored in the first local cache, or (e) a locality-based criterion. 

26.  The method as recited in claim 22, further comprising:
storing another replica of the data item at another cache at a second query accelerator node of the plurality of query accelerator nodes, wherein the other cache at the second query accelerator node differs from the cache at the first query accelerator node in one or more of: (a) a type of storage device used, (b) a performance capability or (c) a size.

8. The method as recited in claim 6, wherein the first local cache differs in size from the second local cache. 
    9. The method as recited in claim 6, wherein the first local cache comprises at least one persistent storage device, and wherein the second local cache does not comprise a persistent storage device. 

27. The method as recited in claim 22, wherein the plurality of query accelerator nodes comprises a master node and one or more non-master nodes, wherein the master node is configured to respond to write requests and read requests, and wherein the first query accelerator node is a non-master node, the method further comprising:
requesting another replica of the data item from the master node by the first query accelerator node.
10. The method as recited on claim 6, further comprising: in response to receiving, by the first query accelerator node after the first replica has been removed from the first local cache, a second read request for the first data item, obtaining another replica of the first data item from a first source identified according to a first read miss processing rule; and in response to receiving, by the second query accelerator node after the second replica has been removed from the second local cache, a third read request for the first data item, obtaining a 
    11. The method as recited in claim 10, wherein the data store comprises a plurality of storage nodes, wherein the fleet of query accelerator nodes comprises a master node and a plurality of non-master nodes, wherein the master node is configured to respond to write requests and read requests, wherein the non-master nodes are configured to respond to read requests, wherein the first query processing node is a non-master node, and wherein the first source comprises one of: (a) the master node, (b) a particular storage node of the plurality of storage nodes, or (c) a non-master node of the plurality of non-master nodes. 


a plurality of query accelerator nodes implemented at respective computing devices, including a first query accelerator node, wherein the one or more query accelerator nodes are associated with one or more data stores;
wherein the first query accelerator node is configured to: obtain a replica of a data item of a first data store of the one or more data stores; store the replica in a cache at the first query accelerator node; and remove the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes.

1. A system, comprising: a plurality of query accelerator nodes associated with a first data store of a provider network, including a first query accelerator node implemented at a first computing device, a second query accelerator node implemented at a second computing device, and a third query accelerator node implemented at a third computing device; wherein the first query accelerator node is configured to: in response to determining that a first data item requested by a client of the first data store is not present in a first local cache, store, in the first local cache, contents of the first data item obtained from one or more storage nodes of the first data store; and initiate a propagation of respective replicas of the first data item to at least the second and third query accelerator nodes; wherein the second query accelerator node is configured to: store a first replica of first data item, received from the first query accelerator node, in a second local cache; in response to determining that the first replica meets a first eviction criterion, remove the first replica from the second local cache without coordinating the removal of the first replica with the first query accelerator node; and in response to receiving a particular read query for the first data item after removing the first replica, obtain another replica of the first data item from a first source selected according to a first read miss processing rule; and wherein the third query accelerator node is configured to: store a second replica of the first data item, received from the first query accelerator node, in a third local cache; in response to determining that the second replica meets a second eviction criterion, remove the second replica from the third local cache; and in response to receiving a different read query for the first data item after removing the second replica, obtain an additional replica of the first data item from a different source. 

30.The system as recited in claim 29, wherein the replica is removed from the cache in response to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client- side component of an acceleration service.

  2. The system as recited in claim 1, wherein the first eviction criterion comprises one or more of: (a) a least-recently-used criterion, (b) a shortest time-to-live criterion, (c) a data item size-based criterion, (d) a criterion based on a property of a client-side component on whose behalf the first replica is stored in the second local cache, or (e) a locality-based criterion. 
   
31. The system as recited in claim 29, further comprising one or more control plane components of an acceleration service, 
instantiate at least one query accelerator node of the plurality of query accelerator nodes in response to a programmatic request.




store another replica of the data item at another cache at the second query accelerator node, wherein the cache at the second query accelerator node differs from the cache at the first query accelerator node in one or more of: (a) a type of storage device used, (b) a performance capability or (c) a size.

  5. The system as recited in claim 1, wherein the second local cache differs from the third local cache in one or more of: (a) a performance capability, (b) a size, or (c) a type of storage device. 

36. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to:
obtain, at a first query accelerator node of a plurality of query accelerator nodes associated with
one or more data stores, a replica of a data item of a first data store of the one or more data stores;
store the replica in a cache at the first query accelerator node; and
remove the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes. 
  16. A non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors implements a particular query accelerator node of a fleet of query accelerator nodes associated with a data store, wherein the particular query accelerator node is configured to: obtain a first replica of a first data item of the data store; store the first replica in a first local cache; in response to determining that the first replica meets a first eviction criterion, remove the first replica from the first local cache without initiating a notification of the removal to another query accelerator node of the fleet; and in response to receiving a first read query from a client-side component of the data store, wherein the first query comprises a first query predicate, determine, based at least in part on an examination of the first local cache, that a response to the first read query can be generated using one or more objects stored in the first local cache, wherein the one or more objects were stored in the first local cache in response to receiving a different read query with a different query predicate; and transmit, to the first client-side component, a response corresponding to the first read query without communicating with a storage node of the data store. 

37. The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the replica is removed from the cache in response to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client-side component of an acceleration service.



38.  The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the cache at the first query accelerator node comprises at least a portion of a persistent storage device.

19. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the local cache comprises a persistent storage device. 

39. The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein at least the first query accelerator node is configured at an acceleration service, and wherein one or more data stores comprise at least one of: (a) a file system, (b) a data store configured at least in part at a premise of a client of the acceleration service, or (c) a data store configured at least in part at a third-party premise.

21. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the fleet is associated with a plurality of data stores including one or more of: (a) a file system, (b) a second data store implemented at premises owned by a customer on whose behalf the fleet is established or (c) a third data store implemented at least in part at third-party premises. 



40. The one or more non-transitory computer-accessible storage media as recited in claim 36, storing further program instructions that when executed on or across one or more processors cause the one or more computer systems to:
submit, from the first query accelerator node after removal of the replica from the cache,
a request for another replica of the data item to a second query accelerator node of the plurality of query accelerator nodes, wherein the plurality of query accelerator nodes includes a master node configured to respond to write requests and read requests, and wherein the second query accelerator node is not the master node.


         18. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the data store comprises a plurality of storage nodes, wherein the fleet of query accelerator nodes comprises a master node and a plurality of non-master nodes, wherein the master node is configured to respond to write requests and read requests, wherein the non-master nodes are configured to respond to read requests, wherein the particular query accelerator node is designated as a non-master node, wherein the particular query accelerator node is configured to: in response to receiving, after the first replica has been removed from the first local cache, a read request for the first data item, obtaining another replica of the first data item from a first source identified according to a first read miss processing rule, wherein the first source comprises one of: (a) the master node, (b) a particular storage node of the plurality of storage nodes, or (c) a non-master node of the plurality of non-master nodes. 

41.  The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the one or more data stores include a first data store and a 
second data store, and wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across one or more processors cause the one or more computer systems to: submit, from the first query accelerator node to the first data store, a first request directed to a first group of one or more data items, wherein the first request is formatted in a first language of the first data store; and submit, from the first query accelerator node to the second data store, a second request directed to a second group of one or more data items, wherein the second request is formatted in a second language 






Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 16-21 of U.S. Patent No.10, 482,062. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3,5-11,16-21 of U.S. Patent No.10,482,062 contains every element of claims 22-23,26-27,29-31,33,36-41 of the instant application.

“A latter patent claim is not patently distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F. 3d at 1437, 46 USPQ2d at 1233 (Fed. Cir.1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



Claim Rejections - 35 USC § 103
9.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
10.	Claims 22-24, 26-27, 29-34, 36-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,182,912 issued to Luca Bert et al. (“Bert”) and U.S. 10,430,102 issued to Kaczmarczyk et. al. (“Kaczmarczyk”).

As per claim 22, Bert   teaches a method, comprising:
 obtaining, at a first query accelerator node of a plurality of query accelerator nodes associated with one or more data stores, a replica of a data item of a first data store of the one or more data stores (Bert: see Figure 1, ref.nu: fast tier controller, cache and SSD and slow tier controller and cache and HDD  and Host, Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper); 
storing the replica at a cache at the first query accelerator node (Bert: Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper, Bert: column 5, lines 34-35, as copy of the requested read data may be received via the cache engine of the first controller).
removing the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes. Kaczmarczyk does teach this limitation at column 7, lines 29-34, as storage system includes an query accelerator node which is a server computer controlling a storage reproduction operation for the storage system and a storage node which is a server computer including a storage device storing data. The number of the query accelerator nodes and the number of storage nodes are not limited and the system may be configured by connecting more nodes, Kaczmarczyk :column 8, line 30-36, as deleting block data stored in cache memory , the storage system has a cache eviction policy. 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bret’s system of providing storage cache acceleration by utilizing Kaczmarczyk’s removal of replicas from a cache in order to provide improved storage acceleration performance within the system. One would have been motivated to make this modification because Bret at column 2, lines 65, bridging to column 3, lines 1 describes providing and facilitating storage acceleration between the fast and slow storage tiers. As such, by providing removal of replicas from a cache would provide a reduced latency as described by Bret at column 5, lines 45-48.

As per claim 23, same as claim argument above and Kaczmarczyk teaches:
he method as recited in claim 22, wherein said removing the replica is responsive to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client-side component of an acceleration service (Kaczmarczyk: column 34, lines 48-60, as memory for a cache is limited it requires cache eviction/replacement policies. Most commonly used for a backup system is the Least Recently Used (LRU). Main goal is to disregard least recently used data first).
As per claim 24, same as claim argument above and Bert teaches:
The method as recited in claim 22, further comprising: instantiating at least one query accelerator node of the plurality of query accelerator nodes in response to a programmatic request (Bert: column 1, lines 27-35, as opening up an Application Programing Interface via the first storage controller…).


As per claim 26, same as claim argument above and Bert teaches:
The method as recited in claim 22, further comprising:
storing another replica of the data item at another cache at a second query accelerator node of the plurality of query accelerator nodes, wherein the other cache at the second query accelerator node differs from the cache at the first query accelerator node in one or more of: (a) a type of storage device used, (b) a performance capability or (c) a size (Bert: Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper, Bert: column 3, lines 47, bridging to, column 8, lines 3, as data storage system comprises a first controller and  a second controller couples to host. First controller comprises a cache memory and SSD’s, the first storage tier is a fast tier, the second storage controller includes a cache and HDDs is a second storage tier which is slower, column 5, lines 34-35, as copy of the requested read data may be received via the cache engine of the first controller).

As per claim 27, same as claim argument above and Bret teaches:
The method as recited in claim 22, wherein the plurality of query accelerator nodes comprises a master node and one or more non-master nodes, wherein the master node is configured to respond to write requests and read requests, and wherein the first query accelerator node is a non-master node, the method further comprising:
requesting another replica of the data item from the master node by the first query accelerator node. (Bert: Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy 

As per claim 29, Bert teaches A system, comprising:
a plurality of query accelerator nodes implemented at respective computing devices, including a first query accelerator node, wherein the one or more query accelerator nodes are associated with one or more data stores (Bert: see Figure 1, ref.nu: fast tier controller, cache and SSD and slow tier controller and cache and HDD  and Host);

wherein the first query accelerator node is configured to: obtain a replica of a data item of a first data store of the one or more data stores (Bert: see Figure 1, ref.nu: fast tier controller, cache and SSD and slow tier controller and cache and HDD  and Host, Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper);
 store the replica in a cache at the first query accelerator node (Bert: Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper, Bert: column 5, lines 34-35, as copy of the requested read data may be received via the cache engine of the first controller).
 	Bert does to explicitly teach remove the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes.  Kaczmarczyk does teach this limitation at column 7, lines 29-34, as storage system includes an query accelerator node which is a server computer controlling a storage reproduction operation for the storage system and a storage node which is a server computer including a storage device storing data. The number of the query accelerator nodes and the number of storage nodes are not limited and the system may be configured by connecting more nodes, Kaczmarczyk :column 8, line 30-36, as deleting block data stored in cache memory , the storage system has a cache eviction policy. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bret’s system of providing storage cache acceleration by utilizing Kaczmarczyk’s removal of replicas from a cache in order to provide improved storage acceleration performance within the system. One would have been motivated to make this modification because Bret at column 2, lines 65, bridging to column 3, lines 1 describes providing and facilitating storage acceleration between the fast and slow 

As per claim 30, same as claim argument above and Kaczmarczyk teaches The system as recited in claim 29, wherein the replica is removed from the cache in response to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client- side component of an acceleration service  (Kaczmarczyk: column 34, lines 48-60, as memory for a cache is limited it requires cache eviction/replacement policies. Most commonly used for a backup system is the Least Recently Used (LRU). Main goal is to disregard least recently used data first)
As per claim 31, same as claim argument above and Bert teaches: The system as recited in claim 29, further comprising one or more control plane components of an acceleration service, wherein the one or more control plane components are configured to: instantiate at least one query accelerator node of the plurality of query accelerator nodes in response to a programmatic request (Bert: column 1, lines 27-35, as opening up an Application Programing Interface via the first storage controller…).
As per claim 32, same as claim argument above and Bert teaches: The system as recited in claim 29, wherein the cache at the first query accelerator node does not utilize a persistent storage device (Bert: Figure 1).
As per claim 33, same as claim argument above and Bert teaches: 
The system as recited in claim 29, wherein the plurality of query accelerator nodes comprises a second query accelerator node configured to: 
store another replica of the data item at another cache at the second query accelerator node, wherein the cache at the second query accelerator node differs from the cache at the first query accelerator node in one or more of: (a) a type of storage device used, (b) a performance capability or (c) a size (Bert: Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper, Bert: column 3, lines 47, bridging to, column 8, lines 3, as data storage system comprises a first controller and  a second controller couples to host. First controller comprises a cache memory and SSD’s, the first storage tier is a fast tier, the second storage controller includes a cache and HDDs is a second storage tier which is slower).



As per claim 34, same as claim argument above and Bret teaches:
The system as recited in claim 29, wherein the plurality of query accelerator nodes comprises a master node and one or more non-master nodes, wherein the master node is configured to respond to write requests and read requests, wherein the first query accelerator node is a non-master node, wherein the master node is configured to: transmit, in response to receiving a request for another replica of the data item from the first query accelerator node, a respective replica of the data item to the first query accelerator node and at least one other non-master node (Bert: Figure 2, ref.nu: 222 as provide a copy of the requested read data from the second controller to the first controller, providing the copy of the requested read data to the first controller via the host mapper, Bert: column 3, lines 47, bridging to, column 8, lines 3, as data storage system comprises a first controller and  a second controller couples to host. First controller comprises a cache memory and SSD’s, the first storage tier is a fast tier, the second storage controller includes a cache and HDDs is a second storage tier which is slower, column 5, lines 34-35, as copy of the requested read data may be received via the cache engine of the first controller).
Claim 36-37 are rejected based on the same rationale as claim 22 -23 above. 
As per claim 38, same as claim argument above and Bert teaches:
The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the cache at the first query accelerator node comprises at least a portion of a persistent storage device (Bert: see Figure 1).
As per claim 39, same as claim argument above and Kaczmarczyk teaches:
The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein at least the first query accelerator node is configured at an acceleration service, and wherein one or more data stores comprise at least one of: (a) a file system, (b) a data store configured at least in part at a premise of a client of the acceleration service, or (c) a data store configured at least in part at a third-party premise (Kaczmarczyk: Figure 1,  and Figure 2, column 7, lines 25-36, as storage system, query accelerator nodes).
Claim 40 is rejected based on the same rationale as claim 27 above.

11.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk and Kaczmarczyk as applied to claim 22 above, and further in view of U.S. 2015/0046428 issued to Sameh W. Asaad et al. (“Asaad”).

 As per claim 25, Berk and Kaczmarczyk do not explicitly teach 
determining that a probability of obtaining a response to a read request from a second query accelerator node of the plurality of query accelerator nodes is greater than the probability of obtaining the response from the first query accelerator node and directing the read request to the second query accelerator node. Asaad does teach this limitation at Asaad: [0026], as [0026] each query accelerator has a cost model associated with it. The cost model includes the throughput and the latency of the query accelerator/template. Each query accelerator 206 also has 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Bret and Kaczmarczyk system of providing storage cache acceleration with replica removal by utilizing Asaad’s system which can optimize goals such as shortest query time by determining throughput and latency of the query accelerators in order to provide improved storage acceleration performance within the system. 
One would have been motivated to make this modification because Bret at column 2, lines 65, bridging to column 3, lines 1 describes providing and facilitating storage acceleration between the fast and slow storage tiers. As such, by providing the ability to determine the latency and throughput at an query accelerator with regard to queries it provides reduced latency as described by Bret at column 5, lines 45-48.
12.	Claim 28, 35, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk and Kaczmarczyk as applied to claim 22 above, and further in view of U.S. 2013/0024484 issued to Pradipta K. Banerjee et al. (“Banerjee”).

As per claim 28, same as claim argument above and Berk and Kaczmarczyk do not explicitly teach wherein the first data store comprises at least one of: (a) an instance of a relational database or (b) an instance of a non-relational database. Banerjee does teach this limitation at Figure 2, ref.nu: 20(non-relational database e.g. NoSQL) and ref.nu: 21 (relational database (e.g. SQL). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Bret and Kaczmarczyk system of providing storage cache acceleration with replica removal by utilizing Banerjees’ multiple types of data stores to store various data types. 
One would have been motivated to make this modification because Bret at column 2, lines 65, bridging to column 3, lines 1 describes providing and facilitating storage acceleration. As such, when combining the use of a relational database and a non-relational database in system management application, predefined selection criteria may be applied to determine which of the two types of data stores is used to store each item of system management data as described by Banerjee at [0012].

Claim 35 is rejected based on the same rational as claim28 above.
As per claim 41, same as claim arguments above and Berk and Kaczmarczyk do not explicitly teach wherein the one or more data stores include a first data store and a
second data store, and wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across one or more processors cause the one or more computer systems to: submit, from the first query accelerator node to the first data store, a first request directed to a first group of one or more data items, wherein the first request is formatted in a first language of the first data store; and submit, from the first query accelerator node to the second data store, a second request directed to a second group of one or more data items, wherein the second request is formatted in a second language of the second data store, and wherein the second language differs from the first language. Banerjee does teach this limitation at Figure 2, ref.nu: 20(non-relational database e.g. NoSQL) and ref.nu: 21 (relational database (e.g. SQL). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Bret and Kaczmarczyk system of providing storage cache acceleration with replica removal by utilizing Banerjees’ multiple types of data stores to store various data types. One would have been motivated to make this modification because Bret at column 2, lines 65, bridging to column 3, lines 1 describes providing and facilitating storage acceleration. As such, when combining the use of a relational database and a non-relational database in system management application, predefined selection criteria may be applied to determine which of the two types of data stores is used to store each item of system management data as described by Banerjee at [0012].
Response to Arguments
13.	Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.

	Based on Applicant’s arguments and claim amendments, the rejection of claims 22-41 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and under 35 U.S.C. § 112(b) or 112 (pre- AIA ), second paragraph, as being indefinite has been withdrawn.

Applicant argues Bert in view of Kaczmarczyk does not disclose removing the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes.
Kaczmarczyk does not disclose removing any replica from any cache “without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes”. Kaczmarczyk discloses a storage system that includes an accelerator node deleting block data stored by its cache memory. However, Kaczmarczyk does not disclose that anything is removed from any cache “without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes”.  
Examiner finds Kaczmarczyk does teach this limitation at column 7, lines 29-34, as storage system includes an query accelerator node which is a server computer controlling a storage reproduction operation for the storage system and a storage node which is a server computer including a storage device storing data. The number of the 
The rejection is maintained.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        January 10, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167